Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/22 has been entered.

 Claims Status:
	Claims 5 and 10 are cancelled.
	Claims 2 and 11-20 are withdrawn.
	Claims 1, 3, 4 and 6-9 are presented for examination as they read upon the elected subject matter. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/21 and 4/20/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132 by Professor Pasquale Del Guadio, amendments and arguments filed 2/21/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249) and Liu (Traditional Herbal Medicine Research Methods: Identification, Analysis, Bioassays, and Pharmaceutical and Clinical Studies 2011;John Wiley & Sons; section 6.3.1.; 1 page).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    301
    634
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 6, Yu et al. disclose composite microparticle drug delivery system based on chitosan, alginate and pectin (title; abstract) as the following formulations in Table 1:

    PNG
    media_image2.png
    297
    1388
    media_image2.png
    Greyscale

	Yu et al. thus disclose a ratio of 1:1:1 of chitosan:alginate:pectin (Microparticle 3) but the ratio can vary from, for example, 2.5:4:1 (Microparticle 1) and also have absent each individual component (Microparticles 4-6). 
	Regarding instant claim 3, Yu et al. report the molecular weight of the chitosan is 8.66 X 104 g/mol which is a molecular weight lower than 400000 Da (Experimental 2.1).
	Regarding instant claim 9, Yu et al. report a particle size of 200 nm which falls within the claimed range of between 100 nm and 5 microns (Abstract).
	Regarding instant claim 1, Liu et al. instruct the pharmaceutical artisan that it is a basic study design and essential to have a negative (vehicle only) control group for pharmaceutical research (6.3.1 basic Principles of Study Design).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Yu et al. is that Yu et al. do not expressly teach that the percentage weight of the polysaccharides is at least 90% with respect to the total weight of the powder. This deficiency in Yu et al. is cured by the teachings of Liu et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the chitosan-alginate-pectin microparticles without any drug, as suggested by Liu et al., and have the percentage weight of the polysaccharides is at least 90% with respect to the total weight of the powder and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The composite microparticle drug delivery system of Yu et al. is intended for oral administration (Abstract; conclusions). The ordinary artisan in the pharmaceutical arts would be motivated to formulate the composite of Yu et al. without any drug and thus have at least 90% by weight chitosan-alginate-pectin polysaccharide carrier as an essential control vehicle as part of a basic pharmacological study as taught by Liu et al. with a reasonable expectation of success. The resulting microparticle composite such as Microparticle 3 with 1:1:1 ratio of components would then be 33.3% chitosan, 33.3% alginate and 33.3% pectin which falls within the ranges of instant claims 1 and 6. Accordingly, the combined references render obvious each of the claims in the rejection. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Declaration 
The Declaration is insufficient to overcome this rejection because the art of Yu et al. render obvious at least the 1:1:1 ratio of alginate/pectin/chitosan and the Declaration has not established any unexpected results for that ratio of components. At best, the Declaration might provide data for the APC-117 particles which exhibited smaller size and higher surface area resulting in absorption of higher amounts of SWF (paragraph 17 of the Declaration and Figure 2). However, the claims are not reasonably commensurate in scope with the data. One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.” In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995).  “[t]he evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979); see also In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). In the instant case, the APC-111, which would represent the prior art of Yu et al., did no better than the AC-13. However, the APC-117 appears to be significantly improved as compared to APC-111 (Figure 2) but the claims are not reasonably commensurate in scope with this finding. The weight loss data in Figure 3 does not appear to be probative because the inventive appears no better than the control at 0-12 hours or at 72+ hours. There is nothing in this record to establish any criticality for the water weight loss over the period of 1-2 days especially when after 3 days there appears to be minimal difference at best. The water vapor transmission rate is not a claimed parameter and the 1:1:1 embodiment of Yu et al. would be expected to have a WVTR value as shown in the Declaration. Accordingly, the claims stand rejected.


Claims 1, 3, 4, 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20150125538) and Yu et al. Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249) and Liu (Traditional Herbal Medicine Research Methods: Identification, Analysis, Bioassays, and Pharmaceutical and Clinical Studies 2011;John Wiley & Sons; section 6.3.1.; 1 page).

Applicant claims, for example:

    PNG
    media_image1.png
    301
    634
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 4 and 9, Li et al. teach a composition for oral pharmaceutical formulations including slow release formulations [0115] for treating subjects suffering a variety of conditions (claim 50) comprising a powder compositions comprising first and second polymeric materials that constitute from 10-80% of the total dry material of the composition (claim 41) or in a range from 20% to 70% of the total dry materials [0076] or from about 60-80% of the total dry material [0091] where the first and second polymeric materials can comprise chitosan, sodium alginate/alginic acid, pectin and hyaluronic acid (claims 30-31 and 33; [0074, 0075, 0090]) and combinations thereof [0074] where hyaluronic acid (elected species) reads on at least one further polysaccharide. 
	With further regard to instant claim 9, Li et al. teach a particle diameter of from 50 nm to 1 mm which overlaps the instantly claimed between 100 nm to 5 microns. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding instant claims 1 and 6, Yu et al. teach composite microparticle drug delivery system based on chitosan, alginate and pectin (title; abstract) as the following formulations in Table 1:

    PNG
    media_image2.png
    297
    1388
    media_image2.png
    Greyscale

	Yu et al. thus disclose a ratio of 1:1:1 of chitosan:alginate:pectin (Microparticle 3) but the ratio can vary from, for example, 2.5:4:1 (Microparticle 1) and also have absent each individual component (Microparticles 4-6). 
	Regarding instant claim 3, Yu et al. report the molecular weight of the chitosan is 8.66 X 104 g/mol which is a molecular weight lower than 400000 Da (Experimental 2.1).
Regarding instant claim 1, Liu et al. instruct the pharmaceutical artisan that it is a basic study design and essential to have a negative (vehicle only) control group for pharmaceutical research (6.3.1 basic Principles of Study Design).

	Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Li et al. is that Li et al. do not expressly teach in one embodiment a composition in powder form comprising/consisting of alginic acid or sodium alginate, pectin and chitosan:

    PNG
    media_image3.png
    241
    712
    media_image3.png
    Greyscale
or

    PNG
    media_image4.png
    329
    955
    media_image4.png
    Greyscale

wherein the % by weight of the polysaccharides is at least 90% with respect to the total weight of the powder and wherein the chitosan that has a molecular weight lower than 400000 Da.
This deficiency in Li et al. is cured by the teachings of Yu et al. and Liu et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder formulation of Li et al. as a composition comprising/consisting of alginic acid or sodium alginate, pectin and chitosan:

    PNG
    media_image3.png
    241
    712
    media_image3.png
    Greyscale
or

    PNG
    media_image4.png
    329
    955
    media_image4.png
    Greyscale

wherein the % by weight of the polysaccharides is at least 90% with respect to the total weight of the powder and wherein the chitosan that has a molecular weight lower than 400000 Da, as suggested by Yu et al and Liu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Li et al. teach and suggest powder compositions comprising first and second polymeric materials that constitute from 10-80% of the total dry material of the composition (claim 41) or in a range from 20% to 70% of the total dry materials [0076] or from about 60-80% of the total dry material [0091] where the first and second polymeric materials can comprise chitosan, sodium alginate/alginic acid, pectin and the elected species hyaluronic acid and combinations thereof [0074]. While it is noted that Li et al. teach embedding an enzyme in the polymeric material [0061] the ordinary artisan is motivated to exclude the enzyme from the polymeric material such that the polymeric material particles can serve as a control embodiment when testing the characteristics of the powder as suggested by Liu et al. Thus, a powder consisting of sodium alginate, pectin and chitosan is obvious over the teachings of Li et al. and Liu et al. With regard to the amount of each component in the powder, the Examiner has these arguments. First, Li et al. provide some general guidance on the amount of the polymeric materials such as from about 10 to about 80% [0091] which is at least 80% with respect to the total weight of the powder especially when the term “about” allows for variation of the term it modifies and it is customary to give it a 10% of the value it modifies which then provides an upper amount of 88%. It is then nothing more than routine optimization of the pectin, alginic acid/sodium alginate and chitosan of Li et al. to arrive at the instantly claimed ranges with a reasonable expectation of success especially when Yu et al. make 1:1:1 microparticles from alginate-pectin-chitosan which means 33.3% alginate; 33.3% pectin and 33.3% chitosan, which has a molecular weight less than 400000 Da, and polysaccharide composition which is at least 90% with respect to the total weight of the powder. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20150125538) and Yu et al. Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249) and Liu (Traditional Herbal Medicine Research Methods: Identification, Analysis, Bioassays, and Pharmaceutical and Clinical Studies 2011;John Wiley & Sons; section 6.3.1.; 1 page), as applied to claims 1, 3, 4, 6 and 9 above, in further view of Hagesaether et al. (Pharmaceutical Development and Technology 2008;13:105-114) and Thompson, J. (US 5482932).
With regard to instant claims 7 and 8, Hagesaether et al. teach pectin with 19% amidation and 31% degree of methoxylation (Table 1). Hagesaether et al. teach that hydrophilic polymers are generally considered more mucoadhesive than more hydrophobic polymers which can explain the higher mucin interaction of DM 36% and amidated pectin films because amidated pectin is also capable of engaging in hydrogen bonds (page 112, left column).
	With regard to instant claims 7 and 8, Thompson teaches that alginate may be a high G (guluronic acid) or high M (mannuronic acid) alginate and that a high M alginate in the range of about 55:45 to about 75:25 is preferred because it forms a fibrous gel more readily than the high G alginates (column 3, lines 9-15; claim 1). Thompson teaches that the gel can contain medicaments such as pharmaceutical agents (column 5, lines 17-23).
With regard to instant claims 7 and 8, Yu et al. teach compositions with 0% chitosan and compositions of 33.3% chitosan thus establishing a range of 0-33.3% chitosan in some of the embodiments. Similarly, Yu et al. teach and suggest 0% pectin and 0% alginate as well as greater amounts as shown in Table 1.
The difference between the instant application and Li et al. is that Li et al. do not expressly teach in one embodiment a composition in powder form comprising/consisting of alginic acid or sodium alginate, pectin and chitosan wherein the weight of the polysaccharides is:
Alginic acid or sodium alginate: 	15-60% or 25-60% or 40-50% or 40-50% or 46% or 26%;
Pectin: 		15-60% or 25-60% or 30-50% or 40-50% or 46% or 26%
Chitosan:  		5-70% or 5-50% or 5-20% or 5-15% or 7% or 47%.
This deficiency in Li et al. is cured by the teachings of Yu et al.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder of Li et al. where the weight of the polysaccharides is:
Alginic acid or sodium alginate: 	15-60% or 25-60% or 40-50% or 40-50% or 46% or 26%;
Pectin: 		15-60% or 25-60% or 30-50% or 40-50% or 46% or 26%
Chitosan:  		5-70% or 5-50% or 5-20% or 5-15% or 7% or 47% and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The art of Lie et al. and Yu et al. teach overlapping ranges of the claimed polysaccharides. It is then merely routine optimization to adjust the amount of each component in the composite particle with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
The difference between the instant application and Li et al. is that Li et al. do not expressly teach that the pectin has a degree of amidation (DA) greater than or equal to 2% or the pectin has a degree of methoxylation (DM) lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48%.  This deficiency in Li et al. is cured by the teachings of Hagesaether et al. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder of Li et al. where the pectin has a degree of amidation (DA) greater than or equal to 2% or the pectin has a degree of methoxylation (DM) lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48%, as suggested by Hagesaether et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Li et al. teach and suggest pectin in the composition but is silent on the degree of amidation and degree of methoxylation of the pectin. However, Hagesaether et al. teach the desirability of having mucoadhesive pectin with 19% amidation and 31% degree of methoxylation such that the dosage form can stay in contact with surface (page 113, left column last sentence of Hagesaether et al.) which would be important in the buccal patch or attaching to the stomach mucosa embodiments of Li et al. [0115] especially when Li et al. desire prolonged residence time in the stomach [0068]. Accordingly, the ordinary artisan would have a reasonable expectation of success in using pectin that has a degree of amidation (DA) greater than or equal to 2% or the pectin has a degree of methoxylation (DM) lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48% in the powder composition of Li et al.
The difference between the instant application and Li et al. is that Li et al. do not expressly teach that the alginic acid or the sodium alginate has a mannuronic acid residue content greater than or equal to 55% or the % by weight of mannuronic acid of the sodium alginate is between 55% and 75% with respect to the total weight of sodium alginate. This deficiency in Li et al. is cured by the teachings of Thompson. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the formulation of Li et al. where the alginic acid or the sodium alginate has a mannuronic acid residue content greater than or equal to 55% or the % by weight of mannuronic acid of the sodium alginate is between 55% and 75% with respect to the total weight of sodium alginate, as suggested by Thompson, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Li et al. render obvious slow release formulations and Li et al. direct the artisan to using both alginic acid and sodium alginate in the composition but is silent on the mannuronic acid content. Thompson guides the artisan to alginates with a mannuronic acid content greater than or equal to 55% and even to about 75% because it forms a fibrous gel more readily than the high G alginates. The ordinary artisan would select this high mannuronic acid content alginic acid because the fibrous gel would slow any release of drug and thus fit into the slow release embodiment of Li et al. with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Response to Declaration and Arguments:
The Examiner’s response to the Declaration is above with these added comments as they relate to the rejection above. The Declaration appears to show an unexpected result for the APC-117 embodiment in Figure 2 of the Declaration. This a ratio of 1:1:7 of alginate:pectin:chitosan (paragraph 9 of Declaration). This appears to correspond to an embodiment of 26% sodium alginate, 26% pectin and 47% chitosan, which is an alternative embodiment in claim 8, where the other embodiment in claim 8 has not been shown to have any unexpected properties, and therefore claim 8 cannot be indicated as allowable at this time. 
Applicant’s arguments have been carefully considered but are not persuasive. Applicant’s arguments are directed to further explaining the Declaration data. Respectfully, the Examiner has carefully analyzed the Declaration data and found it insufficient for the reasons provided supra to overcome the rejections of record. Respectfully, the claims remain rejected.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613